              Case 2:21-cr-00051-CKD Document 7 Filed 06/09/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:21-CR-00051-CKD
                                          )
12                         Plaintiff,     )    ORDER TO DISMISS AND VACATE STATUS
                                          )    CONFERENCE
13         v.                             )
                                          )
14   TASHALLALYNN A. BENFORD,             )    DATE: June 17, 2021
                                          )    TIME: 9:30 a.m.
15                         Defendant.     )    JUDGE: Hon. Carolyn K. Delaney
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-cr-00051-CKD is GRANTED.

20         It is further ordered that the status conference scheduled on

21   June 17, 2021, is vacated.

22         IT IS SO ORDERED.

23
     Dated: June 8, 2021
24                                            _____________________________________
25                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                     1            U.S. v. TASHALLALYNN BENFORD
